UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6753


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LARRY KENNETH SPEED, a/k/a Kenneth Richard Godfrey, a/k/a Kenny Speed,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:00-cr-00092-RAJ-1)


Submitted: February 18, 2021                                      Decided: March 9, 2021


Before FLOYD, THACKER, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Kenneth Speed, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Larry Kenneth Speed appeals from the district court’s memorandum opinion and

order denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(1)(B), and

§ 404(b) of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5222. The

district court determined that Speed was eligible for relief under the First Step Act but

declined to exercise its discretion to reduce Speed’s concurrent life sentences.

       We review for abuse of discretion the district court’s ruling on Speed’s First Step

Act motion. See United States v. Jackson, 952 F.3d 492, 497, 502 (4th Cir. 2020). Based

on our review of the record, we are satisfied that the district court did not abuse its

discretion in denying relief. See United States v. Dillard, 891 F.3d 151, 158 (4th Cir. 2018)

(explaining abuse of discretion standard).       The district court provided an adequate

explanation for denying Speed’s motion and appropriately determined that Speed’s

significant evidence of post-sentencing rehabilitation did not outweigh the seriousness of

his past violent conduct. See United States v. McDonald, 986 F.3d 402, __, No. 19-7668,

2021 WL 218888, at *8 (4th Cir. Jan. 22, 2021) (ruling that district court must provide

individualized explanation allowing for “meaningful [appellate] review” when deciding

First Step Act motion that relies on post-sentencing rehabilitation evidence).

       Accordingly, we affirm the district court’s denial of First Step Act relief. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED

                                             2